CLEMENS, Senior Judge.
Appeal from summary denial of movant-defendant’s Rule 27.26 motion. We had affirmed defendant’s robbery conviction in State v. Williams, 624 S.W.2d 127 (Mo.App.1981).
Defendant’s complaint alleges trial counsel was ineffective. To be entitled to a hearing on this a defendant must plead facts rather than conclusions; claims that counsel’s failure to present defenses must be described and shown to have been dis*18coverable. Smith v. State, 513 S.W.2d 407 l.c. 411 (Mo. banc 1974). See also Greenhaw v. State, 627 S.W.2d 103[6, 7] (Mo.App.1982) holding: “The claim that an attorney’s investigation of a case is inadequate must allege what specific information the attorney failed to discover, that reasonable investigation would have disclosed that information, and that the information would have aided or improved appellant’s position.”
Here the motion court separately considered defendant’s eight claims of inadequate trial counsel, found each to be con-clusory and cited judicial authority for each denial.
Defendant was given a copy of the motion court’s memorandum, so there is no need to quote defendant’s motion or the court’s detailed memorandum.
Affirmed.
CRANDALL, P.J., and REINHARD and CRIST, JJ., concur.